Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of a tonneau cover in claim 1 including especially the construction of at least one adjustable pitch latch assembly, at least a portion of which is located within the frame member of the at least one panel section; wherein the at least one adjustable pitch latch assembly includes: a latch handle portion that extends from the at least one panel section; a latch base located adjacent the latch handle portion; and a set member selectively engageable with the latch base and the at least one panel section; wherein the set member is adjustable so as to selectively secure the latch base onto the at least one panel section at a plurality of positions on the at least one panel section is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of a tonneau cover in claim 11 including especially the construction of at least adjustable pitch latch assembly, at least a portion of which is located within the frame member of the at least one panel section; wherein the at least one adjustable pitch latch assembly includes: a latch handle portion; and a latch base located adjacent the latch handle portion; wherein the latch base includes a stop tab extending therefrom, wherein the stop tab is configured to be located adjacent to one of the opposing first and second upward-extending side walls of the pickup truck is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of a tonneau cover in claim 18 including especially the at least one adjustable pitch latch assembly, at least a portion of which is coupled to the at least one panel section; wherein the at least one adjustable pitch latch assembly includes: a latch handle portion; and a latch base located adjacent the latch handle portion; wherein the latch base includes a stop tab extending therefrom, wherein the stop tab is configured to be located adjacent to one of the opposing first and second upward-extending side walls of the pickup truck; and a rail attachable to the one of the opposing first and second upward-extending side walls of the pickup truck by a clamp assembly, wherein the stop tab is located adjacent to a portion of the clamp assembly is not taught nor is fairly suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612